We congratulate the
President of the General Assembly on the assumption
of his office. His extensive experience in multilateral
affairs will undoubtedly be an invaluable asset in our
work.
The 2005 world summit has clearly demonstrated
that, in five years, we have not given poverty
eradication the highest priority on our international
agenda.
It is clear that in too many countries the
Millennium Development Goals will not be realized; in
some, the situation is worse than five years ago. How
then do we assure the marginalized people of our world
that we are serious about achieving the Millennium
Development Goals by the year 2015? The only way is
by showing that there is the global political will to use
the outcome document as a platform for action.
In his report “In larger freedom”, Kofi Annan
stressed that the priority objectives of the United
Nations over the coming years should be to secure for
people “freedom from want” and “freedom from fear”.
What is often not recognized is that a person who is not
free from want can only live in fear.
The greatest evil — the most effective and
consuming terrorism of our age — is the terrorism of
abject poverty. It is a poverty in which millions of
people live in terror because they know that sooner, not
10

later, they might die from hunger or from preventable
diseases.
Every day in our region of Central America and
the Caribbean, our people face threats to their human
security: from AIDS, drug trafficking, trafficking in
human persons, crushing poverty and growing
inequality.
A new security approach is therefore required to
contain these threats. We must promote the
humanization of security rather than embark on efforts
to militarize globalization. We must focus on stopping
the deaths that occur every day, most often from
preventable causes. Global security cannot be built on
a minefield of poverty and disease.
Prioritizing human security does not mean
neglecting national sovereignty or State security. As
part of our national security strategy, we remain
committed to fostering a culture of peace and the
peaceful resolution of conflicts.
In the Middle East, we are encouraged by the
Israeli withdrawal from the Gaza Strip. We join others
in calling upon the Government of Israel to continue
the withdrawal from all Palestinian territories. We look
forward to the implementation of its commitments in
accordance with the road map that will lead to the
realization of two independent States, Palestine and
Israel, coexisting side by side in peace and security.
The 23 million people on Taiwan also deserve to
live in peace and security. We therefore continue to
urge the United Nations to take up the plea of Taiwan
to participate in this world body. Taiwan has earned its
place among the community of nations.
Belize continues to be plagued by an
anachronistic claim to its territory from our neighbour
Guatemala. But, encouragingly, earlier this month
Belize and Guatemala signed a new agreement under
the auspices of the Organization of American States.
Under that agreement, if we are unable to resolve the
dispute through negotiations, the Secretary-General of
the Organization of American States can then
recommend that we submit our differences to an
international juridical body. We therefore hope that we
can ensure the early and final resolution of this dispute,
so that we can cooperate more effectively to combat
our common problems of poverty and underdevelopment.
We all recognize that there can be no security
without development. The world summit outcome
document maintains the vision of development
elaborated in the Millennium Declaration, the
Monterrey Consensus, the Johannesburg Plan of
Implementation and other outcomes, including the
Mauritius Strategy.
If we are to make measurable progress in
development, we must urgently implement the global
partnership for development. That global partnership
involves returning development issues to the forefront
of trade negotiations. Without a deeper commitment
from developed countries to trade regimes that are
more just, the future of the sugar and banana industries
in countries such as Belize hangs in the balance. We
must therefore spare no effort to ensure that the latest
Doha development round concludes on terms
favourable to developing countries like Belize.
As a coastal nation with a significant population
in low-lying areas, my country emphasizes the need for
new action to ensure environmental sustainability,
particularly as it relates to climate change. We agree
with the Secretary-General that:
“One of the greatest environmental and
development challenges in the twenty-first
century will be that of controlling and coping
with climate change.” (A/59/2005, para. 60)
The increased temperatures occasioned by
climate change are likely to lead to greater frequency
of life-threatening weather systems. The most
vulnerable to these changes will be small island
developing States and coastal nations like Belize. It is
therefore incumbent upon the international community
to improve the framework for action to cope with
climate change. The eleventh session of the Conference
of the Parties to the United Nations Framework
Convention on Climate Change is an opportunity to
forge wider and more inclusive cooperation to address
that grave danger.
So much of what we hope to achieve depends on
a United Nations that is effective and credible. Some
recent reports point to systemic problems throughout
the United Nations Organization. These, in our view,
provide evidence of an Organization that is flawed —
not one that is irrelevant. Belize therefore continues to
view the United Nations as an indispensable
Organization. It is the only global Organization that
has the capacity to meaningfully foster peace, security
and sustainable development for the peoples of our
world.
11

But the United Nations must reinvent itself to
meet the needs of today’s geopolitics and unique global
challenges. The General Assembly and the Economic
and Social Council must be revitalized and
strengthened. Similarly, the Security Council must be
reformed to make it more accountable, inclusive and
representative of the current membership of the United
Nations.
The establishment of the Peacebuilding
Commission and of the Human Rights Council are
important, but we must define ways in which these
bodies can reinforce the work of the other principal
organs of the United Nations.
In the five years that have elapsed since the year
2000, our collective lack of political will has resulted
in the loss of millions of children, women and men to
hunger, disease, HIV/AIDS and other preventable
causes. But we can halt and reverse that trend. We must
give a reformed United Nations, as the ultimate
expression of multilateralism, the means to carry out
its mandate, as set out in Article I of the Charter: “To
achieve international cooperation in solving international
problems of an economic, social, cultural or
humanitarian character”.
Our world is besieged by such problems. We can
carry out this mandate by implementing all the
commitments we have made since the year 2000, or we
can ignore them and condemn many millions more to
live in misery or die in pain. The choice is ours.